366 F.2d 210
Patrick A. McKENNA, Appellant,v.Floyd A. WALLIS and Pan American Petroleum Corporation, Appellees.PAN AMERICAN PETROLEUM CORPORATION, Appellant,v.Floyd A. WALLIS, Appellee.
No. 19631.
United States Court of Appeals Fifth Circuit.
August 26, 1966.

E. L. Brunini, Jackson, Miss., Courtney Whitney, Jr., Washington, D. C., for appellants.
Mettery I. Sherry, Jr., Lloyd J. Cobb, Percy Sandel, New Orleans, La., H. M. Holder, Shreveport, La., Wm. P. Hardeman, Houston, Tex., C. Ellis Henican, New Orleans, La., for appellees.
Before RIVES and WISDOM, Circuit Judges, and BOOTLE, District Judge.
PER CURIAM:


1
This Court held that federal law was applicable in determining the rights of the parties under the lease from the United States of public domain land.1


2
The Supreme Court vacated our judgment, held that federal law should not govern and remanded the case to this Court for consideration of other contentions, including the claim that McKenna and Pan American should prevail under Louisiana law.2


3
We agree with the district court3 that, under Louisiana law, if McKenna or Pan American acquired any interest in the lease, it was by virtue of the written instruments.4 We agree also with the district court's construction of the writings, and that neither McKenna nor Pan American acquired any interest in the lease under the written instruments. The judgment of the district court is therefore


4
Affirmed.



Notes:


1
 McKenna v. Wallis, 5 Cir. 1964, 344 F.2d 432


2
 Wallis v. Pan American Petroleum Corp., 1966, 384 U.S. 63, 86 S.Ct. 1301, 16 L.Ed.2d 369


3
 McKenna v. Wallis, E.D.La.1961, 200 F. Supp. 468


4
 See the following later decisions which confirm the view of the learned district judge. Hayes v. Muller, 1963, 245 La. 356, 158 So.2d 191; Little v. Haik, 1964, 246 La. 121, 163 So.2d 558; Hester v. Tempest Oil Co., 5 Cir. 1966, 357 F.2d 164